DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Spier on 7/15/2021.
The application has been amended as follows: 
Claim 1 should read as follows:_
1. .           A vehicle comprising:
a wireless vehicle battery charger having a charging field;
a plurality of Bluetooth antennas; and
a processor configured to:
identify a location of an object based on a difference in signal strengths of two or more of the plurality of Bluetooth antennas; 
determine that the object is located outside the charging field;
determine, based on a trajectory or movement of the object, that the object will enter the charging field within a time period;

determine whether a predetermined time period has elapsed after the wireless vehicle battery charger has been disabled;
determine, after the predetermined time period has elapsed, that the object is within the charging field; 
reset, based on the determination that the object is within the charging field, the predetermined time period;
determine, after the reset predetermined time period has elapsed, that the object is no longer within the charging field; and
responsively enable the wireless vehicle battery charger.

Claim 10 should read as follows:-
10.  A method of wireless vehicle battery charging comprising:
identifying, by a processor of a vehicle comprising a wireless vehicle battery charger and a plurality of Bluetooth antennas, a location of an object based on a difference in signal strengths of two or more of the plurality of Bluetooth antennas;
determining that the object is located outside a charging field;
determining, based on a trajectory or movement of the object, that the object will enter the charging field within a time period;
responsive to determining that the object will enter the charging field within the time period, disabling the wireless vehicle battery charger;
determining whether a predetermined time period has elapsed after the wireless vehicle battery charger has been disabled;

resetting, based on the determination that the object is within the charging field, the predetermined time period;
determining, after the reset predetermined time period has elapsed, that the object is no longer within the charging field; and
responsively enabling the wireless vehicle battery charger. 
Allowable Subject Matter
Claims 1-6 and 9-15 and 18 are  allowed.
    The following is an examiner’s statement of reasons for allowance :
Claim 1 recites, inter alia, determine, based on a trajectory or movement of the object, that the object will enter the charging field within a time period;   responsive to determining that the object will enter the charging field within the time period, disable the wireless vehicle battery charger; determine whether a predetermined time period has elapsed after the wireless vehicle battery charger has been disabled; determine, after the predetermined time period has elapsed, that the object is within the charging field; reset, based on the determination that the object is within the charging field, the predetermined time period; determine, after the reset predetermined time period has elapsed, that the object is no longer within the charging field; and responsively enable the wireless vehicle battery charger. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 10 recites, inter alia, responsive to determining that the object will enter the charging field within the time period, disabling the wireless vehicle battery charger; determining .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL BERHANU/Primary Examiner, Art Unit 2859